      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF THE COMPLAINT OF CIVIL ACTION NO. 19-10525, C/W 19-
 THE OWNERS OF THE M/T AMERICAN 10925, 19-11813, and 19-12748
 LIBERTY FOR EXONERATION FROM OR
 LIMITATION OF LIABILITY           DISTRICT JUDGE SARAH S. VANCE

                                                    MAG. JUDGE KAREN WELLS ROBY


         ANSWER OF BRANDON WOODFORD TO THIRD-PARTY COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Third-Party defendant

Brandon Woodford (“Woodford”), and in answer to the Third-Party Complaint filed by American

Petroleum Tankers X, LLC (“APT”), as owner of the M/T AMERICAN LIBERTY (the “Vessel”),

and Crowley Global Ship Management, Inc. (“CGSM”), as owner pro hac vice of the Vessel

(collectively the “Vessel Interests”), avers as follows:

                                     FIRST DEFENSE

       The Third-Party Complaint fails to state a cause of action upon which relief can be granted.

                                   SECOND DEFENSE

       Answering separately the numbered paragraphs of the Third-Party Complaint, Woodford

avers as follows:

                                              1.

       The allegations of paragraph 1 of the Third-Party Complaint state legal conclusion to which

no response is necessary. To the extent an answer is required, the allegations are denied except to
      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 2 of 6




admit that this is a consolidated proceeding in which certain parties have designated certain claims

to fall within the admiralty and maritime jurisdiction of this Court.

                                               2.

       The allegations of paragraph 2 of the Third-Party Complaint state legal conclusions to

which no response is necessary. To the extent an answer is required, the allegations are admitted.

                                               3.

       The allegations of paragraph 3 of the Third-Party Complaint are denied for lack of

sufficient information to justify a reasonable belief as to the truth of the matters asserted therein.

                                               4.

       The allegations of paragraph 4 of the Third-Party Complaint are denied for lack of

sufficient information to justify a reasonable belief as to the truth of the matters asserted therein.

                                               5.

       The allegations of paragraph 5 of the Third-Party Complaint are denied for lack of

sufficient information to justify a reasonable belief as to the truth of the matters asserted therein.

                                               6.

       The allegations of paragraph 6 of the Third-Party Complaint are denied except to admit

that Woodford is resident of the State of Louisiana.

                                               7.

       The allegations of paragraph 7 of the Third-Party Complaint are denied except to admit

that at certain times Woodford was aboard the Vessel as that term is defined in the Third-Party

Complaint.

                                               8.

       The allegations of paragraph 8 of the Third-Party Complaint are denied.



                                                    2
      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 3 of 6




                                               9.

       The allegations of paragraph 9 of the Third-Party Complaint are denied for lack of

sufficient information to justify a reasonable belief as to the truth of the matters asserted therein,

except to admit that certain parties have made claims in these consolidated proceedings.

                                               10.

       The factual allegations of paragraph 10 of the Third-Party Complaint are denied. Any

allegations referencing “Rule 14(c)” are vague and state legal conclusions to which no response is

necessary. To the extent an answer is required, Woodford denies that he has any liability or is

otherwise responsible for damages, either directly, indirectly, or by way of contribution or

indemnity, claimed by any party in these consolidated proceedings.

                                               11.

       The allegations of paragraph 11 of the Third-Party Complaint are denied.

                                               12.

       The allegations of paragraph 12 of the Third-Party Complaint are denied.

                                               13.

       The allegations of paragraph 13 of the Third-Party Complaint are denied.

                                               14.

       The allegations of paragraph 14 of the Third-Party Complaint are denied.

                                        THIRD DEFENSE

       The value of the Vessel and/or Limitation Fund as set forth in the Vessel Interests’

Limitation of Liability pleadings are deficient in form and quantum.




                                                    3
      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 4 of 6




                                       FOURTH DEFENSE

       Vessel Interests had privity and/or knowledge of one or more of the acts of negligence

and/or unseaworthy conditions that caused or contributed to the incident in question; and,

therefore, Vessel Interests are not entitled to Limitation of Liability pursuant to 46 U.S.C. § 30501,

et seq. and/or Rule F of the Supplemental Rules of Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure.

                                         FIFTH DEFENSE

       The incident made the subject of the Third Party Complaint was caused by the negligence

and/or comparative negligence of the Vessel Interests, their violation of applicable laws and

regulations, the unseaworthiness of the Vessel and, therefore, Vessel Interests are liable for all

damages asserted by any party to these consolidated proceedings and are not entitled to limitation

or exoneration.

                                         SIXTH DEFENSE

       Any and all claims or damages asserted by any parties in these consolidated pleadings were

caused by the fault and/or neglect of others, or the unseaworthiness of vessels, for whom or which

Woodford is not legally or factually responsible in whole or part.

                                      SEVENTH DEFENSE

       Any and all claims or damages asserted by any parties in these consolidated pleadings were

caused by the intervening acts and/or superseding causes of others, including the parties in these

consolidated pleadings, such that Woodford is relieved of any liability.

                                        EIGHTH DEFENSE

       Any and all claims or damages asserted by any parties in these consolidated proceedings

were caused by the sole or partial comparative or contributory fault, neglect and want of due care,



                                                  4
      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 5 of 6




on the part of the parties asserting any claims for damages, or the unseaworthiness of vessels for

which they are responsible.

                                        NINTH DEFENSE

       Any parties asserting claims in these consolidated pleadings have failed to mitigate their

damages.

                                        TENTH DEFENSE

       Any claims for punitive damages are without basis in fact or law and otherwise violate the

Constitutions of the United States and Louisiana.

                                      ELEVENTH DEFENSE

       Woodford adopts and incorporates by reference any defenses asserted by the Vessel

Interests to any claims asserted by any parties in these consolidated pleadings.

                                      TWELFTH DEFENSE

       Woodford reserves the right to supplement his Answer and assert additional defenses to

the Third-Party Complaint and any claims asserted by any other party as the facts and law may

warrant.

       WHEREFORE, Third-Party defendant, Brandon Woodford, demands that the Third-Party

Complaint of American Petroleum Tankers X, LLC, as owner of the M/T AMERICAN LIBERTY,

and Crowley Global Ship Management, Inc., be dismissed at their costs, and that after due

proceedings are had:

       (1) there be judgment entered herein in favor of Brandon Woodford and against Third-

Party plaintiffs, dismissing any claims at their costs, with prejudice;




                                                  5
      Case 2:19-cv-10525-EEF-JVM Document 194 Filed 06/22/20 Page 6 of 6




       (2) there be judgment entered herein in favor of Brandon Woodford and against all parties

who have asserted, or who may assert, claims in these consolidated proceedings at their costs, with

prejudice; and,

       Respectfully submitted this 22nd day of June, 2020.

                                               MILLER HAHN, PLLC

                                               By: /s/ Kent B. Ryan
                                               Kent B. Ryan, T.A. (#18418)
                                               Stephanie D. Skinner (#21100)
                                               Allan C. Crane (#23700)
                                               365 Canal Street, Suite 860
                                               New Orleans, LA 70130
                                               Telephone: (504) 684-5044
                                               Facsimile: (866) 578-2230

                                               Attorneys for Third-Party defendant, Brandon
                                               Woodford

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of June, 2020, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to
those who are on the list to receive e-mail notices for this case, having enrolled in this Court’s
CM/ECF program and otherwise consented to receive notice and service via CM/ECF. I further
certify that I mailed the foregoing document and the notice of electronic filing by first-class mail
to all non-CM/ECF participants.


                                                       /s/ Kent B. Ryan___________________
                                                         Kent B. Ryan




                                                  6
